DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,183,342 in view of Mitsui et al. (US 6,430,033). 
With respect to claim 1, claims 1-25 of the ‘342 patent recite a solid electrolytic capacitor  comprising a capacitor element (see claim 1, col. 30, lines 30-31), wherein the capacitor element comprises: a sintered porous anode body (see claim 1, col. 30, line 32); a dielectric that overlies the anode body (see claim 1, col. 30, line 33); and a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer having repeating units derived from an aniline monomer having the following general formula (I): 
    PNG
    media_image1.png
    138
    257
    media_image1.png
    Greyscale
 wherein, Rs and R6 are independently hydrogen, alkyl, alkenyl, aryl, alkoxy, aryloxy, alkylthioalkyl, alkylaryl, arylalkyl, haloalkyl, amino, epoxy, silane, siloxane, alcohol, benzyl, carboxylate, ether, ether carboxylate, ether sulfonate, ester sulfonate, urethane, or a combination thereof (see claim 1, col. 30, lines 34-52).
Claims 1-25 of the ‘342 patent fail to recite a pre-coat that overlies the dielectric.
Mitsui, on the other hand, teaches a thin layer of thiophene disposed between a dielectric layer and a solid electrolyte layer formed of polyaniline.  See abstract and FIG. 3, element 31.  Such an arrangement results in improved electrical conductivity and a uniform coating on the dielectric oxide layer.  See col. 2, lines 48-53.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, as taught by Mitsui, in order to improve the electrical conductivity of the capacitor using a polyaniline solid electrolyte.
With respect to claim 2, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that R5 and R6 are hydrogen.  See claim 2 of the ‘342 patent.
With respect to claim 3, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the solid electrolyte further includes a proton donor.  See claim 3 of the ‘342 patent.
With respect to claim 4, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the proton donor is an organic acid compound.  See claim 4 of the ‘342 patent.
With respect to claim 5, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the organic acid compound has the following general formula (VIII): 
    PNG
    media_image2.png
    185
    357
    media_image2.png
    Greyscale
, wherein, m is an integer from 1 to 10; M is hydrogen, an organic free radical group, an inorganic free radical group, or a combination thereof; X is an anion; R4, R5, and R6 are independently hydrogen, a hydrocarbon group or a R93Si- group, wherein R9 are each independently hydrogen or a hydrocarbon group; and R7 and R8 are independently a hydrocarbon group or -(R10O)-R11, wherein q is an integer equal to 1 or more, R10 is a hydrocarbon group or a silylene group, R11 is hydrogen, hydrocarbon group, or R123Si-, wherein R12 are each independently a hydrocarbon group.  See claim 5 of the ‘342 patent.
With respect to claim 6, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that M is an alkali metal.  See claim 6 of the ‘342 patent.
With respect to claim 7, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that X is SO3.  See claim 7 of the ‘342 patent.
With respect to claim 8, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that R4, R5, and R6 are each hydrogen.  See claim 8 of the ‘342 patent.
With respect to claim 9, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that R7 and R8 are independently a straight-chain or branched C1-C24 alkyl.  See claim 9 of the ‘342 patent.
With respect to claim 10, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite the solid electrolyte further includes an external dopant. See claim 10 of the ‘342 patent.
With respect to claim 11, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the external dopant is a hydroxphenolic compound having one of the following structures (IX), (X), (XI), or (XII): 
    PNG
    media_image3.png
    590
    363
    media_image3.png
    Greyscale
 (IX),wherein, n is an integer of 0 to 5; and R is independently a C1-C20 alkyl, alkenyl, cycloalkyl, aryl, alkylaryl, or a combination thereof.  See claim 11 of the ‘342 patent.
With respect to claim 12, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the external dopant includes methoxyphenol, ethoxyphenol, propoxyphenol, isopropoxyphenol, butyloxyphenol, isobutyloxyphenol, tert-butyloxyphenol, hydroxynaphthalene, cresol, ethylphenol, propylphenol, butylphenol, pentylphenol,1,6-naphthanediol, 2,6-naphthalenediol, 2,7-naphthalenediol, or a combination thereof.  See claim 12 of the ‘342 patent.
With respect to claim 13, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the solid electrolyte further includes a heat stabilizer.  See claim 13 of the ‘342 patent.
With respect to claim 14, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the heat stabilizer includes an organic acid.  See claim 14 of the ‘342 patent.
With respect to claim 15, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the solid electrolyte contains at least one inner layer that includes the conductive polymer.  See claim 1, col. 30, lines 55-57 of the ‘342 patent.
With respect to claim 16, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the solid electrolyte contains at least outer layer.  See claim 1, col. 30, lines 58-59 of the ‘342 patent.
With respect to claim 17, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the outer layer is formed from particles that contain a thiophene polymer.  See claim 15 of the ‘342 patent
With respect to claim 18, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the pre-coat contains an intrinsically conductive polymer contains repeating thiophene units.  See Mitsui, col. 3, lines 36-41 and 53-67.
With respect to claim 32, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles.  See claim 1 of the ‘342 patent, col. 30, lines 53-54.
With respect to claim 33, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the conductive polymer particles in the external polymer coating include a thiophene polymer.  See claim 16 of the ‘342 patent.
With respect to claim 34, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the external polymer coating further comprises a crosslinking agent.  See claim 17 of the ‘342 patent.
With respect to claim 35, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the anode body includes tantalum.  See claim 24 of the ‘342 patent.
With respect to claim 36, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite that the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles.  See claim 25 of the ‘342 patent.
With respect to claim 37, claims 1-25 of the ‘342 patent, as modified by Mitsui, are considered to recite that the capacitor exhibit a recovery of about 50% or more.  Since claims 1-25 of the ‘342 patent, as modified by Mitsui, explicitly recite each of the physical structures recited in claim 1 of the instant invention, claims 1-25 of the ‘342 patent, as modified by Mitsui, are considered to implicitly recite any physical properties associated with those same structures, including capacitor recovery.  See MPEP 2112.01(I).
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,183,342 in view of Mitsui et al. (US 6,430,033), and further, in view of Applicant’s Admitted Prior Art (AAPA). 
With respect to claim 19, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite repeating thiophene units, but fail to explicitly recite that the intrinsically conductive polymer contains repeating units of the following formula (V): 
    PNG
    media_image4.png
    184
    182
    media_image4.png
    Greyscale
 (V) wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); a is from 0 to 10; b is from 1 to 18; c is from 0 to 10; M is an anion; and X is a cation.  
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, previously modified by Mitsui, as admitted by AAPA.
With respect to claim 20, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite repeating thiophene units, but fail to explicitly recite that the intrinsically conductive polymer contains repeating thiophene units having the following general formula (VII): 
    PNG
    media_image5.png
    220
    438
    media_image5.png
    Greyscale
 (VII) wherein, a is from 0 to 10; b is from 1 to 18; Rs is an optionally substituted CI-C6 linear or branched alkyl group or a halogen atom; and X is a hydrogen atom, an alkali metal, NH(R')3, or HNCsHs, wherein R1 is each independently a hydrogen atom or an optionally substituted CI-C6 alkyl group.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, previously modified by Mitsui, as admitted by AAPA.
With respect to claim 21, claims 1-25 of the ‘342 patent, as modified by Mitsui and AAPA, recite that a is 1 and b is 3 or 4.  See AAPA, page 17, lines 4-26 of the instant specification.
With respect to claim 22, claims 1-25 of the ‘342 patent, as modified by Mitsui and AAPA, recite that R5 is methyl.  See AAPA, page 17, lines 4-26 of the instant specification.
With respect to claim 23, claims 1-25 of the ‘342 patent, as modified by Mitsui and AAPA, recite that X is an alkali metal.  See AAPA, page 17, lines 4-26 of the instant specification.
With respect to claim 24, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite repeating thiophene units, but fail to explicitly recite that the repeating thiophene repeating units are formed from sodium 3-[(2,3-dihydrothieno[3,4- b][1,4]dioxin-2-yl)methoxy]-1-methyl-I-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-ethyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-propyl-1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-l-butyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-pentyl-I-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-hexyl-l-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-isopropyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-isobutyl- l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-isopentyl-I-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-fluoro-l -propanesulfonate, potassium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-methyl - I -propanesulfonate, 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-methyl-i-propanesulfonic acid, ammonium 3-[(2,3- dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl-i-propane- sulfonate, triethylammonium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-i-methyl-i- propanesulfonate, or a combination thereof.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, previously modified by Mitsui, as admitted by AAPA.
With respect to claim 25, claims 1-25 of the ‘342 patent, as modified by Mitsui, recite repeating thiophene units, but fail to explicitly recite that the intrinsically conductive polymer has a specific conductivity of about 20 S/cm or more.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, previously modified by Mitsui, as admitted by AAPA.
Claims 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,183,342 in view of Mitsui et al. (US 6,430,033), and further, in view of Uher et al. (US Pat. App. Pub No. 2017/0207032). 
With respect to claim 26, claims 1-25 of the ‘342 patent, as modified by Mitsui, fail to recite that the pre-coat contains an organometallic compound.
Uher, on the other hand, teaches that the pre-coat contains an organometallic compound.  See paragraphs [0032]-[0040].  Such an arrangement results in improved electrical properties, as outlined in paragraph [0016].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-25 of the ‘342 patent, previously modified by Mitsui, as taught by Uher, in order to improve the electric properties of the capacitor.
With respect to claim 27, claims 1-25 of the ‘342 patent, as modified by Mitsui and Uher, recite that the organometallic compound is a monoaminofunctional silane having the following general formula (II): 
    PNG
    media_image6.png
    144
    344
    media_image6.png
    Greyscale
wherein, RI, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; R4 and Rs are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and Rs together with one or more additional atoms form a ring structure; and Z is an organic group.  See paragraphs [0033]-[0039].  The Office notes that a portion of the organometallic compounds recited in paragraph [0039] are identical to the organometallic compounds identified in the instant application.
With respect to claim 28, claims 1-25 of the ‘342 patent, as modified by Mitsui and Uher, recite that the monoaminofunctional silane is a primary amine.  See Uher, paragraph [0039].
With respect to claim 29, claims 1-25 of the ‘342 patent, as modified by Mitsui and Uher, recite that the primary amine is 3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, 4-aminobutyltriethoxysilane, m- aminophenyltrimethoxysilane, p-aminophenyltrimethoxysilane, aminophenyltrimethoxysilane, 3- aminopropyltris(methoxy-ethoxy)silane, 11-aminoundecyltriethoxysilane, 2(4- pyridylethyl)triethoxysilane, 2-(trimethoxysilylethyl)pyridine, N-(3- trimethoxysilylpropyl)pyrrole, 3-(m-aminophenoxypropyltrimethoxysilane, aminopropylsilanetriol, 3-aminopropylmethyldiethoxysilane, 3- aminopropyldiisopropylethoxysilane, 3-aminopropyldimethylethoxysilane, or a combination thereof.  See Uher, paragraph [0039].
With respect to claim 30, claims 1-25 of the ‘342 patent, as modified by Mitsui and Uher, recite that the pre-coat contains an organometallic compound and an intrinsically conductive polymer.  See Uher, paragraphs [0033]-[0039] in combination with Mitsui, col. 3, lines 36-41 and 53-67.
With respect to claim 31, claims 1-25 of the ‘342 patent, as modified by Mitsui and Uher, recite that the pre-coat contains a first layer that contains the organometallic compound and that overlies the dielectric, and further wherein the pre-coat contains a second layer that contains the intrinsically conductive polymer and that overlies the first layer. See Uher, paragraphs [0033]-[0039] in combination with Mitsui, col. 3, lines 36-41 and 53-67, noting that Uher indicates that the first layer containing the organometallic compound is applied directly to the dielectric (paragraph [0033]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15-18, 32, 33, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. (US 6,430,033).
With respect to claim 1, Mitsui discloses a solid electrolytic capacitor  comprising a capacitor element (see abstract), wherein the capacitor element comprises: a sintered porous anode body (see FIG. 3, element 4 and col. 5, lines 51-54); a dielectric that overlies the anode body (see FIG. 3, element 5, and col. 5, lines 54-57); a pre-coat that overlies the dielectric (see FIG. 3, element 31 and col. 5, lines 57-60); and a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer having repeating units derived from an aniline monomer having the following general formula (I): 
    PNG
    media_image1.png
    138
    257
    media_image1.png
    Greyscale
 (see FIG. 3, element 32 and col. 5, lines 60-63) wherein, Rs and R6 are independently hydrogen, alkyl, alkenyl, aryl, alkoxy, aryloxy, alkylthioalkyl, alkylaryl, arylalkyl, haloalkyl, amino, epoxy, silane, siloxane, alcohol, benzyl, carboxylate, ether, ether carboxylate, ether sulfonate, ester sulfonate, urethane, or a combination thereof (see col. 3, lines 43-44 and 49-52; see also, col. 2, lines 56-58 and col. 5, lines 60-63)).
With respect to claim 2, Mitsui discloses that that R5 and R6 are hydrogen.  See col. 2, lines 56-58 and col. 5, lines 60-63.
With respect to claim 3, Mitsui discloses that the solid electrolyte further includes a proton donor.  See col. 3, line 53 – col. 4, line 10 and col. 4, lines 15-58.
With respect to claim 4, Mitsui discloses that the proton donor is an organic acid compound.  See col. 4, lines 15-58.
With respect to claim 15, Mitsui discloses that the solid electrolyte contains at least one inner layer that includes the conductive polymer.  See col. 3, lines 43-44 and 49-52 and col. 5, lines 60-63.
With respect to claim 16, Mitsui discloses that the solid electrolyte contains at least outer layer.  See FIG. 3, element 34 and col. 5, lines 63-67.
With respect to claim 17, Mitsui discloses that the outer layer is formed from particles that contain a thiophene polymer.  See col. 2, line 65-col. 3, line 2.
With respect to claim 18, Mitsui discloses that the pre-coat contains an intrinsically conductive polymer contains repeating thiophene units.  See col. 2, lines 48-54.
With respect to claim 32, Mitsui discloses an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles.  See col. 5, lines 63-67 and col. 2, line 65-col. 3, line 2.
With respect to claim 33, Mitsui discloses that the conductive polymer particles in the external polymer coating include a thiophene polymer.  See col. 5, lines 63-67 and col. 2, line 65-col. 3, line 2.
With respect to claim 35, Mitsui discloses that the anode body includes tantalum.  See col. 2, lines 33-38 and col. 5, lines 51-54.
With respect to claim 36, Mitsui discloses that the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles.  See FIG. 3, element 8, col. 5, line 67.
With respect to claim 37, Mitsui is are considered to disclose that the capacitor exhibit a recovery of about 50% or more.  Since Mitsui explicitly discloses each of the physical structures recited in claim 1 of the instant invention, Mitsui is considered to implicitly recite any physical properties associated with those same structures, including capacitor recovery.  See MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 6,430,033) in view of Onodera et al. (US Pat. App. Pub. No. 2019/0062501).
With respect to claim 5, Mitsui fails to teach that the organic acid compound has the following general formula (VIII): 
    PNG
    media_image2.png
    185
    357
    media_image2.png
    Greyscale
, wherein, m is an integer from 1 to 10; M is hydrogen, an organic free radical group, an inorganic free radical group, or a combination thereof; X is an anion; R4, R5, and R6 are independently hydrogen, a hydrocarbon group or a R93Si- group, wherein R9 are each independently hydrogen or a hydrocarbon group; and R7 and R8 are independently a hydrocarbon group or -(R10O)-R11, wherein q is an integer equal to 1 or more, R10 is a hydrocarbon group or a silylene group, R11 is hydrogen, hydrocarbon group, or R123Si-, wherein R12 are each independently a hydrocarbon group.  
Onodera, on the other hand, teaches the organic acid compound has the following general formula (VIII): 
    PNG
    media_image2.png
    185
    357
    media_image2.png
    Greyscale
, wherein, m is an integer from 1 to 10; M is hydrogen, an organic free radical group, an inorganic free radical group, or a combination thereof; X is an anion; R4, R5, and R6 are independently hydrogen, a hydrocarbon group or a R93Si- group, wherein R9 are each independently hydrogen or a hydrocarbon group; and R7 and R8 are independently a hydrocarbon group or -(R10O)-R11, wherein q is an integer equal to 1 or more, R10 is a hydrocarbon group or a silylene group, R11 is hydrogen, hydrocarbon group, or R123Si-, wherein R12 are each independently a hydrocarbon group.  See paragraphs [0104]-[0110].  Such an arrangement results in a high performance solid electrolytic capacitor having improved solvent solubility, such that the impregnation of the conductive polymer is improved.  See paragraphs [0088], [0090], and [0082].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as taught by Onodera, in order to improve the performance of the solid electrolytic capacitor.
With respect to claim 6, the combined teachings of Mitsui and Onodera teach that M is an alkali metal.  See Onodera, paragraphs [0104] and [0093].
With respect to claim 7, the combined teachings of Mitsui and Onodera teach that X is SO3.  See Onodera, paragraph [0104].
With respect to claim 8, the combined teachings of Mitsui and Onodera teach that R4, R5, and R6 are each hydrogen.  See Onodera, paragraph [0105].
With respect to claim 9, the combined teachings of Mitsui and Onodera teach that R7 and R8 are independently a straight-chain or branched C1-C24 alkyl.  See Onodera, paragraphs [0108]-[0109].
With respect to claim 10, Mitsui fails to teach that the solid electrolyte further includes an external dopant. 
Onodera, on the other hand, teaches that the solid electrolyte further includes an external dopant.  See paragraph [0127].  Such an arrangement results in improved conductivity and solubility in alcohol.  See paragraph [0141].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as taught by Onodera, in order to improve the conductivity and solubility of the conductive polymer.
With respect to claim 11, the combined teachings of Mitsui and Onodera teach that the external dopant is a hydroxphenolic compound having one of the following structures (IX), (X), (XI), or (XII): 
    PNG
    media_image3.png
    590
    363
    media_image3.png
    Greyscale
 (IX),wherein, n is an integer of 0 to 5; and R is independently a C1-C20 alkyl, alkenyl, cycloalkyl, aryl, alkylaryl, or a combination thereof.  See Onodera, paragraphs [0130]-[0132].
With respect to claim 12, the combined teachings of Mitsui and Onodera teach that the external dopant includes methoxyphenol, ethoxyphenol, propoxyphenol, isopropoxyphenol, butyloxyphenol, isobutyloxyphenol, tert-butyloxyphenol, hydroxynaphthalene, cresol, ethylphenol, propylphenol, butylphenol, pentylphenol,1,6-naphthanediol, 2,6-naphthalenediol, 2,7-naphthalenediol, or a combination thereof.  See Onodera, paragraph [0129].
With respect to claim 13, Mitsui fails to teach that the solid electrolyte further includes a heat stabilizer.  
Onodera, on the other hand, teaches that the solid electrolyte further includes a heat stabilizer.  See paragraph [0142].  Such an arrangement results in improved heat resistance.  See paragraph [0149].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as taught by Onodera, in order to improve the heat resistance of the conductive polymer.
With respect to claim 14, the combined teachings of Mitsui and Onodera teach that the heat stabilizer includes an organic acid.  See Onodera, paragraph [0143].
Claims 19-25 are rejected as being unpatentable over Mitsui et al. (US 6,430,033) in view of Applicant’s Admitted Prior Art (AAPA). 
With respect to claim 19, Mitsui teaches repeating thiophene units, but fail to explicitly teach that the intrinsically conductive polymer contains repeating units of the following formula (V): 
    PNG
    media_image4.png
    184
    182
    media_image4.png
    Greyscale
 (V) wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); a is from 0 to 10; b is from 1 to 18; c is from 0 to 10; M is an anion; and X is a cation.  
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.  Per US ‘905, such repeating thiophene units provide favorable electrical conductivity, formability and solubility.  See col. 12, lines 24-35.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as admitted by AAPA, in order to construct repeating thiophene units which provide favorable electrical conductivity, formability and solubility.
With respect to claim 20, Mitsui teaches repeating thiophene units, but fail to explicitly recite that the intrinsically conductive polymer contains repeating thiophene units having the following general formula (VII): 
    PNG
    media_image5.png
    220
    438
    media_image5.png
    Greyscale
 (VII) wherein, a is from 0 to 10; b is from 1 to 18; Rs is an optionally substituted CI-C6 linear or branched alkyl group or a halogen atom; and X is a hydrogen atom, an alkali metal, NH(R')3, or HNCsHs, wherein R1 is each independently a hydrogen atom or an optionally substituted CI-C6 alkyl group.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905.  Per US ‘905, such repeating thiophene units provide favorable electrical conductivity, formability and solubility.  See col. 12, lines 24-35.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as admitted by AAPA, in order to construct repeating thiophene units which provide favorable electrical conductivity, formability and solubility.
With respect to claim 21, the combined teachings of Mitsui and AAPA teach that a is 1 and b is 3 or 4.  See AAPA, page 17, lines 4-26 of the instant specification and col. 3, lines 17-40 of US ‘905.
With respect to claim 22, the combined teachings of Mitsui and AAPA teach that R5 is methyl.  See AAPA, page 17, lines 4-26 of the instant specification and col. 3, lines 17-40 of US ‘905.
With respect to claim 23, the combined teachings of Mitsui and AAPA teach that X is an alkali metal.  See AAPA, page 17, lines 4-26 of the instant specification and col. 3, lines 17-40 of US ‘905.
With respect to claim 24, Mitsui teaches repeating thiophene units, but fail to explicitly recite that the repeating thiophene repeating units are formed from sodium 3-[(2,3-dihydrothieno[3,4- b][1,4]dioxin-2-yl)methoxy]-1-methyl-I-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-ethyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-propyl-1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-l-butyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-pentyl-I-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-hexyl-l-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-isopropyl-l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-isobutyl- l -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-isopentyl-I-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-fluoro-l -propanesulfonate, potassium 3-[(2,3-dihydrothieno[3,4- b]-[1,4]dioxin-2-yl)methoxy]-1-methyl - I -propanesulfonate, 3-[(2,3-dihydrothieno[3,4-b]- [1,4]dioxin-2-yl)methoxy]-1-methyl-i-propanesulfonic acid, ammonium 3-[(2,3- dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl-i-propane- sulfonate, triethylammonium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-i-methyl-i- propanesulfonate, or a combination thereof.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905 (see col. 33, lines 22-45).  Per US ‘905, such repeating thiophene units provide favorable electrical conductivity, formability and solubility.  See col. 12, lines 24-35.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as admitted by AAPA, in order to construct repeating thiophene units which provide favorable electrical conductivity, formability and solubility.
With respect to claim 25, Mitsui teaches repeating thiophene units, but fail to explicitly recite that the intrinsically conductive polymer has a specific conductivity of about 20 S/cm or more.
At page 17 of the instant specification, Applicant’s admit that the recited repeating thiophene units are well-known in the art, citing US 9,718,905 (see col. 2, lines 11 and 25-27).  Per US ‘905, such repeating thiophene units provide favorable electrical conductivity, formability and solubility.  See col. 12, lines 24-35.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as admitted by AAPA, in order to construct repeating thiophene units which provide favorable electrical conductivity, formability and solubility.
Claims 26-31 and 34 are rejected as being unpatentable over Mitsui et al. (US 6,430,033) in view of Uher et al. (US Pat. App. Pub No. 2017/0207032). 
With respect to claim 26, Mitsui fails to recite that the pre-coat contains an organometallic compound.
Uher, on the other hand, teaches that the pre-coat contains an organometallic compound.  See paragraphs [0032]-[0040].  Such an arrangement results in improved electrical properties, as outlined in paragraph [0016].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as taught by Uher, in order to improve the electric properties of the capacitor.
With respect to claim 27, the combined teachings of Mitsui and Uher teach that the organometallic compound is a monoaminofunctional silane having the following general formula (II): 
    PNG
    media_image6.png
    144
    344
    media_image6.png
    Greyscale
wherein, RI, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; R4 and Rs are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and Rs together with one or more additional atoms form a ring structure; and Z is an organic group.  See Uher, paragraphs [0033]-[0039].  The Office notes that a portion of the organometallic compounds recited in paragraph [0039] are identical to the organometallic compounds identified in the instant application.
With respect to claim 28, the combined teachings of Mitsui and Uher teach that the monoaminofunctional silane is a primary amine.  See Uher, paragraph [0039].
With respect to claim 29, the combined teachings of Mitsui and Uher teach that the primary amine is 3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, 4-aminobutyltriethoxysilane, m- aminophenyltrimethoxysilane, p-aminophenyltrimethoxysilane, aminophenyltrimethoxysilane, 3- aminopropyltris(methoxy-ethoxy)silane, 11-aminoundecyltriethoxysilane, 2(4- pyridylethyl)triethoxysilane, 2-(trimethoxysilylethyl)pyridine, N-(3- trimethoxysilylpropyl)pyrrole, 3-(m-aminophenoxypropyltrimethoxysilane, aminopropylsilanetriol, 3-aminopropylmethyldiethoxysilane, 3- aminopropyldiisopropylethoxysilane, 3-aminopropyldimethylethoxysilane, or a combination thereof.  See Uher, paragraph [0039].
With respect to claim 30, the combined teachings of Mitsui and Uher teach that the pre-coat contains an organometallic compound and an intrinsically conductive polymer.  See Uher, paragraphs [0033]-[0039] in combination with Mitsui, col. 3, lines 36-41 and 53-67.
With respect to claim 31, the combined teachings of Mitsui and Uher teach that the pre-coat contains a first layer that contains the organometallic compound and that overlies the dielectric, and further wherein the pre-coat contains a second layer that contains the intrinsically conductive polymer and that overlies the first layer. See Uher, paragraphs [0033]-[0039] in combination with Mitsui, col. 3, lines 36-41 and 53-67, noting that Uher indicates that the first layer containing the organometallic compound is applied directly to the dielectric (paragraph [0033]).
With respect to claim 34, Mitsui fails to teach that the external polymer coating further comprises a crosslinking agent.  
Uher, on the other hand, teaches that the external polymer coating further comprises a crosslinking agent.  See paragraph [0071].  Such an arrangement results in improved adhesion of the external polymer coating.  See paragraph [0071].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Mitsui, as taught by Uher, in order to improve the adhesion of the external polymer coating.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848